Citation Nr: 0726301	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-26 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to the assignment of an initial rating in excess 
of 10 percent for residuals of a right heel fracture with 
osteopenia of the calcaneus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, granted service connection for 
residuals of a right heel fracture with osteopenia of the 
calcaneus, and assigned a 10 percent disability rating, 
effective from January 22, 1999.  By March 2003, entitlement 
to a total disability rating based on individual 
unemployability (TDIU rating) was granted, essentially based 
on the severity of the service-connected PTSD, effective from 
August 4, 2002.  In October 2004, the Board remanded this 
matter in order to schedule the veteran for a hearing at the 
RO.  In February 2006, the veteran testified at a hearing at 
the RO before the undersigned Veterans Law Judge.  In June 
2006, the Board remanded this matter for further evidentiary 
development and to correct due process deficiencies.  In 
December 2005, a separate 10 percent rating was granted for 
the surgical scar, lateral at right calcaneus, associated 
with the history of fracture of the right heel.


FINDING OF FACT

The residuals of a right heel fracture with osteopenia of the 
calcaneus are manifested by complaints of chronic pain, 
locking up of the ankle, flare-ups, and some stiffness and 
gait impairment, necessitating the use of a cane.  There is 
objective evidence of limitation of motion of the ankle 
joint, degenerative changes (confirmed by x-ray), tenderness 
on palpation, stiffness, and gait impairment.  


CONCLUSION OF LAW

The schedular criteria for an initial 20 percent evaluation, 
but no more, for residuals of a right heel fracture with 
osteopenia of the calcaneus, are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption.  Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007).

In February 2001, April 2001, January 2002, and June 2006, 
the RO sent the veteran letters informing him of the types of 
evidence needed to substantiate his claim and its duty to 
assist him in substantiating his claim under the VCAA.  The 
Board finds that the content of these letters provided to the 
veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence, and has been provided with 
several opportunities to do so.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

In addition to the foregoing, to whatever extent the recent 
decision of the Court in Dingess v. Nicholson, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since he 
was notified of the Dingess precedent in June 2006, October 
2006, and again in December 2006. 

II.  Factual Background

Service medical records show that the veteran fractured his 
heel in service, and underwent internal fixation and had 
three screws inserted in his right foot.  

A March 1999 private treatment record showed that the veteran 
had right foot tenderness along the subtalar joint laterally 
and a large bump on the back of the heel, which was not 
particularly tender.  X-rays of the heels showed posterior 
subtalar degenerative joint disease secondary to a fracture 
going into the posterior facet joint and bossing at the 
insertion of the Achilles' tendon.  In February 2000, he 
reported having problems with standing and walking and 
intermittent sharp pain in the ankle.  Examination showed 
slight decrease in dorsiflexion (15 degrees) on the right in 
comparison to the left.  Subtalar motion was decreased, but 
was not particularly painful that day.  There was no 
tenderness to the posterior tibial or peroneal tendons, and 
no laxity about the ankle joint.  The assessment was probable 
degenerative changes of the subtalar joint, and his biggest 
problem was the plantar fasciitis/heel spur complex.  

VA treatment records dated in May and June 2000 show that 
when evaluated for admission for treatment for unrelated 
medical problems, the veteran complained of right heel pain, 
and he reported that his heel locked up at times and he wore 
a heel insert.  The Axis III diagnoses included 
osteoarthritis of the right heel.  

On VA examination in August 2001, the veteran reported having 
right side heel pain most of the time that was 2 to 3 on a 
pain scale of 1 to 10.  He denied weakness, but had some 
stiffness and occasional swelling, heat, and redness of the 
right heel region.  There was a slight amount of instability 
and occasional locking about once or twice a week, but no 
fatigability and only moderate lack of endurance.  His 
treatment involved using ibuprofen as needed, and wearing a 
shoe insert.  He reported flare-ups about twice a week, that 
lasted most al of one day and the pain increased up to 8 to 
10.  The precipitating factors for a flare-up included 
stepping on an uneven surface, stepping off a curb, and 
twisting the knee too quickly.  The alleviating factors 
included elevation, changing his shoes often, and rest.  He 
estimated functional loss of about 5 to 10 percent when his 
pain was 2 to 3 out of 10, but with flare-ups, when the pain 
increased to 8 to 10 out of 10, he estimated a 75 to 80 
percent loss of functional activity.  He occasionally used a 
cane.  He denied dislocation or subluxation, and had no 
constitutional symptoms or evidence of inflammatory 
arthritis.  Dorsiflexion of the ankle was to 0 degrees 
(neutral position) without pain, but only went to 7 degrees, 
at a maximum, with pain.  His plantar flexion was to 17 
degrees maximum without pain.  There was no objective 
evidence of painful motion, edema, effusion, instability, or 
weakness.  There was no particular undue tenderness, redness, 
heat, or abnormal movements or guarding of movements.  He was 
able to stand on one foot and balance with the opposite knee 
flexed, and was able to tip toe and heel walk.  He was able 
to perform a full squat with unaided recovery.  He had a spur 
formation on the heel and a crescent-shaped cicatrical 
formation on the right lateral heel.  He walked with a slight 
limp.  The diagnoses included history of status post fracture 
of the right heel with internal fixation with three screws in 
the calcaneus bone, and osteopenia characterized the 
calcaneus according to the x-ray report.  

A VA podiatry consultation in May 2002 shows that the veteran 
complained of pain around the medial calcaneal tuberosity 
area, but no pain to palpation of posterior heel, medial 
malleoulus, and anterior ankle.  Treatment options included 
an orthotic device and pain medications.  It was noted that 
the veteran wanted to do a lot of walking, but was unable to, 
and he was advised that the more walking and stress he did 
the more he would aggravate it.  He was advised to ease off 
when his ankle flare up, and that he should wait until he had 
good comfortable orthotics and was painless at rest before 
increasing his activity level.  In June 2003 he reported he 
sprained his right ankle in March after his ankle joint 
locked up while he was walking downstairs.  The veteran 
reported some pain around the lateral malleolus from the 
recent sprain, but a lot of his pain was due to his subtalar 
joint comminution and degenerative joint disease changes that 
have occurred due to the calcaneal fracture.  He was noted to 
have a joint mouse which was locking his joint and could be 
surgically repaired.  He reported right ankle pain especially 
during gait, and that his gait pain ranged from 6 to 10.  He 
used a cane.  In October 2003, he had his orthotics adjusted.  
The treatment record indicated that the veteran was reported 
great improvement with the adjustments, however, the veteran 
subsequently inserted his handwritten annotations indicating 
he was not in fact pleased with the orthotics, indicating 
they did not work.  In April 2004, he indicated he was having 
trouble getting his orthotic adjusted to his shoe.  
Examination showed no edema or erythema.  In May 2004, he 
complained that his ankle would lock and catch while walking, 
which had caused him to fall.  Physical examination showed 
that there was tenderness to palpation of the calcaneal 
fissure.  

VA records further show that a July 2004 CT of the lower 
extremity revealed degenerative joint disease of the right 
subtalar joint; no intraarticular loose body; and mild 
degenerative disease at the ankle mortise.  In October 2004, 
he was noted to be wearing orthotics with no adverse affects.  
In November 2004, the veteran reported increasing episodes of 
stepping down, having his right ankle lock, and having  
severe pain.  He used a cane to prevent falls.  He also 
reported occasional stiffness in the right ankle joint after 
long periods of standing, but no ankle instability symptoms.  
On examination, his right ankle was found to have normal 
ligamentous laxity/tightness.  Range of motion was within 
normal limits, and strength was 5/5.   In December 2004 he 
underwent an arthogram injection procedure of the ankle.  A 
December 2004 CT scan of the right ankle showed no loose body 
in the tibiotalar joint, and no focal defect of the articular 
surface.  

In February 2006 the veteran testified at a hearing at the 
RO, before the undersigned Veterans Law Judge, that his right 
ankle disability had progressively worsened and that he had 
to use heel inserts and a walking aid.  He testified about 
his right foot locking up and causing him to fall.  He 
reported that his right ankle pain was 4 to 5 on a pain scale 
of 1 to 10, and that he took Ibuprofen and Tylenol as needed.  
.  He testified that an orthopedist told him that the only 
thing that could be done for his right ankle was to fuse the 
joint, which was not recommended for him at that time.  

VA treatment records show that in January 2005, the veteran 
reported that since the arthrogram injection he had nearly 
complete relief of ankle symptoms, including locking.  On 
examination his right ankle was nontender to palpation along 
the joint lines, there was normal ligamentous tightness, and 
he had decreased ankle dorsiflexion to neutral and plantar 
flexion to 15 degrees.  There were early arthritic changes to 
the subtalar joint.  It was noted that the veteran understood 
he had early arthritic changes related to the fracture in 
service, and he had been living with pain which he stated was 
tolerable.  He was to continue wearing the supportive shoe.  
He was advised that his arthritis would likely progress, and 
that when it did surgical intervention would be considered.  

In a November 2006 VA examination report, it was noted that 
the veteran's orthopedic treatment involves careful activity, 
oral medication, and an occasional use of a brace for the 
right ankle and foot.  He was able to wear regular shoes with 
inserts.  He reported these treatments helped in the past and 
continued to help.  He could drive at least two hours, but 
this worsened the right foot symptoms.  Walking was limited 
to 15 to 20 minutes due to right knee and foot pain, and on 
bad terrain he could only walk about 5 minutes.  His ankle 
did not sprain easily.  His right foot had bothersome pain at 
the heel, and there was some moderate discomfort in the arch 
of the right foot.  He reported subjective feelings of pain, 
weakness, and easy fatigue through the entire body, including 
the right foot.  He had impaired coordination throughout the 
right lower extremity, including the right foot, and reported 
having these symptoms.  Flare-ups with activity (including 
standing, walking, laboring, and driving) mostly bothered the 
right foot.  Resting for an hour gave some improvement.  On 
objective examination, the veteran was noted to be limping 
with the right knee and right foot, and he used a cane in his 
right hand.  He had bilateral shoe inserts.  He was able to 
rise on the toes and heels, he could stand on the medial and 
lateral borders of each foot, but with difficulty on the 
right.  On motion of the foot and ankle, dorsiflexion was 8 
degrees out of 10, plantar flexion was 35 degrees out of 40, 
inversion was 10 degrees out of 20, and eversion was 15 
degrees out of 15.  Right ankle and foot movements were noted 
to be "rather bothersome".  The pain increased at the end 
of motion, and the right ankle had mild medial tenderness.  
There was no redness or swelling at the ankle, and the right 
heel had a moderate tenderness on all surfaces of the 
calcaneus.  There was a mild prominence of the calcaneus 
posteriorly, which resulted from the shape of the bone as it 
healed after the fracture.  

III.  Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  38 U.S.C.A. § 7104(a).  When there is an 
approximate balance in the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail. The Court has 
also stated, "It is clear that to deny a claim on its merits, 
the evidence must preponderate against the claim." Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

By October 2001 rating decision, the RO granted service 
connection for fracture, right heel, and granted a 10 percent 
rating, effective from January 22, 1999, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5284.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this case, the period in question is from January 
22, 1999, to the present.

Pursuant to Diagnostic Code 5284, a 10 percent evaluation is 
warranted for a moderate foot injury, a 20 percent evaluation 
is assigned for moderately severe foot injury, and a 30 
percent evaluation is assigned for severe foot injury.  38 
C.F.R. §4.71a, Diagnostic Code 5284.

Pursuant to Diagnostic Code 5271, another potentially 
applicable diagnostic code, limited motion of the ankle 
warrants a 10 percent disability evaluation if moderate and a 
20 percent evaluation if marked.  38 C.F.R. §4.71a, 
Diagnostic Code 5271.

Normal ankle dorsiflexion is to 20 degrees and normal plantar 
flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Board notes that the word "moderate" is not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
degree that its decisions are "equitable and just."  38 
C.F.R. § 4.6. It should also be noted that use of descriptive 
terminology such as "mild" by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The objective medical evidence of record regarding the 
service-connected right foot disability reflects the 
veteran's complaints of chronic pain, worsened by flare-ups 
and with activity, locking up of the ankle, and some 
stiffness and gait impairment, necessitating the use of 
orthotics, a brace, and a cane.  There is objective evidence 
of limitation of motion of the right foot, degenerative 
changes, tenderness on palpation, stiffness, and gait 
impairment.  

While the findings with regard to the veteran's service-
connected right foot have somewhat varied, especially with 
regard to whether there is limitation of motion and to what 
degree, as to whether there is instability and locking, 
stiffness, and gait impairment, the veteran has consistently 
reported right foot and ankle pain, locking up of his ankle, 
and flare-ups of pain with activity.  Right foot tenderness 
has been noted on several occasions, along with stiffness and 
gait impairment, and the veteran has used a cane and 
orthotics.  Likewise, examiners have primarily attributed the 
veteran's right foot pain and tenderness to his service-
connected foot disability.  The Board is of the opinion that 
the medical evidence of record is in relative equipoise as to 
the severity of his service-connected right foot disability.  
Thus, giving the veteran the benefit of the doubt, the Board 
finds that functional impairment cased by the pain, when 
considered with all other symptoms of tenderness, limitation 
of motion, and pain on use, and when viewed in conjunction 
with the DeLuca case more nearly approximates the criteria 
for a 20 percent disability evaluation for moderately severe 
foot injury under Diagnostic Code 5284.  Accordingly, the 
Board finds that a 20 percent rating under Diagnostic Code 
5284 for moderately severe impairment is warranted, effective 
from January 22, 1999.  38 C.F.R. § 4.7; Fenderson, supra.

However, the Board also finds that the competent medical 
evidence of record regarding the veteran's service-connected 
right foot disability does not meet or approximate the 
criteria for a rating in excess of 20 percent for the 
service-connected right foot disability.  VA examinations of 
record reflect that the veteran's limitation of motion of the 
right foot has varied, including being found to be full or 
nearly full on several occasions, that he used a cane (for 
the right knee and for the right foot impairment), no 
swelling has been noted, and he was offered several different 
types of medical treatment for right foot/heel pain, 
including injections, pain medication, and orthotics.  The 
records show that he reported at least some relief or 
reduction of symptoms with those treatments and use of 
orthotic support.  Nonetheless, the evidence, as a whole, 
does not support a finding that the veteran had a severe foot 
disability so as to warrant an evaluation in excess of 20 
percent under Diagnostic Code 5284.  Thus, the Board 
concludes that a 20 percent rating, but no more, is warranted 
for the time period from January 22, 1999 to the present.  
Fenderson, supra.  The benefit of the doubt has been resolved 
in the veteran's favor to this limited extent.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), as to an extra-schedular rating.  However the 
evidence of record and the veteran's contentions do not show 
either frequent hospitalization or marked interference with 
employment due to the service-connected right foot 
disability.  Likewise, there is no other evidence of record 
to show that his right ankle disorder involves such 
disability that an extra- schedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  Therefore, 
the Board finds that further consideration or referral of 
this matter under the provisions of 38 C.F.R. § 3.321 is not 
necessary or appropriate.


ORDER

An initial rating of 20 percent for residuals of a right heel 
fracture with osteopenia of the calcaneus is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


